Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Objections to the drawings have been withdrawn in response to applicant’s amendment filed 01/13/2021.
Specification
Objections to the specification have been withdrawn in response to applicant’s amendment filed 01/13/2021.
Claim Objections
Objections to the claims have been withdrawn in response to applicant’s amendment filed 01/13/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 7-9, 11-16, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dickhans (U.S. 2017/0156685) in view of Sarvazyan (U.S. 2011/0166442).
Regarding claim 1, Dickhans teaches (Figures 1 & 5) a surgical system comprising:
a surgical tool (bronchoscope 50, Paragraph 0042);
an electromagnetic (EM) sensor (EM sensor 94, Paragraph 0043);
an EM navigation system (EMN system 100, Paragraph 0042) including:
an EM field generator (EM field generator 76, Paragraph 0043) configured to generate an EM field, and an EM tracking system (electromagnetic tracking system 70, Paragraph 0042) configured to track the EM sensor within the EM field; and
a computing device (computing device 80, Paragraph 0043) including a processor (processor 504, Paragraph 0085) and a memory (memory 502, Paragraph 0085) storing instructions which, when executed by the processor, cause the computing device to:
receive a position of a target within the EM field (Paragraph 0052);
receive tracking data from the EM tracking system regarding a position of the EM sensor (Paragraph 0052);
determine that the surgical tool is placed proximate the target (Paragraph 0064); and
provide an alert (Paragraph 0069).
However, Dickhans fails to disclose determining that the surgical tool has moved after the surgical tool is placed proximate the target.
Sarvazyan teaches determining that the surgical tool has moved after the surgical tool is placed proximate the target (Paragraph 0033).

Regarding claim 2, Dickhans in view of Sarvazyan teach the system according to claim and Dickhans further teaches the instructions, when executed by the processor, further cause the computing device to:
determine that movement of the surgical tool is greater than a predetermined threshold (Paragraph 0069); and
cause a display device to display guidance for confirming placement of the surgical tool (Paragraph 0065).
Regarding claim 3, Dickhans in view of Sarvazyan teach the system according to claim 2, and Dickhans further teaches the guidance for confirming placement of the surgical tool includes instructions to acquire image data of at least a portion of a patient's body (Paragraph 0065).
Regarding claim 4, Dickhans in view of Sarvazyan teach the system according to claim 2, and Dickhans further teaches the guidance for confirming placement of the surgical tool includes instructions to reposition the surgical tool (Step S364, Paragraphs 0064-0065 & 0075).
At step S364, if the system determines if the surgical tool is positioned proximate the target.  If not, the application returns to previous steps that aids in navigation to the target location and device positioning.
Regarding claim 7, Dickhans in view of Sarvazyan teach the system according to claim 2, and Dickhans further teaches the predetermined threshold is based on critical structures proximate the target (Paragraphs 0059, 0061, 0067, & 0069).

Regarding claim 8, Dickhans in view of Sarvazyan teach the system according to claim 1, and Dickhans further teaches the EM sensor is coupled to the surgical tool (Paragraph 0043), and wherein determining that the surgical tool is placed proximate the target includes determining that the EM sensor is proximate the position of the target (Paragraph 0064).
Regarding claim 9, Dickhans in view of Sarvazyan teach the system according to claim 1, and Dickhans further teaches the EM sensor is coupled to the surgical tool (Paragraph 0043), and wherein determining that the surgical tool has moved after the surgical tool is placed proximate the target includes determining that the EM sensor has moved after the surgical tool is placed proximate the target (Paragraphs 0064 & 0069).
Regarding claim 11, Dickhans in view of Sarvazyan teach the system according to claim 1, and Dickhans further teaches an extended working channel (EWC) (extended working channel 96, Paragraph 0043), wherein the EM sensor is coupled to the EWC, wherein the surgical tool is inserted into the EWC, and wherein determining that the surgical tool is placed proximate the target includes determining that the EM sensor is proximate the position of the target (Paragraph 0064).
Regarding claim 12, Dickhans in view of Sarvazyan teach the system according to claim 11, and Dickhans further teaches determining that the surgical tool has moved after the surgical tool is placed proximate the target includes determining that the EM sensor has moved after the surgical tool is placed proximate the target (Paragraph 0069).
Regarding claim 13, Dickhans in view of Sarvazyan teach the system according to claim 1, and Dickhans further teaches the instructions, when executed by the processor, further cause the computing device to:

cause a display device to display the image data (Paragraph 0049); and
cause the display device to display an indication of the position of the EM sensor on the image data (Paragraph 0052).
Regarding claim 14, Dickhans in view of Sarvazyan teach the system according to claim 1, and Dickhans further teaches the instructions, when executed by the processor, further cause the computing device to receive image data of at least a portion of a patient's body, wherein the determination that the surgical tool has moved after the surgical tool is placed proximate the target is based on the image data (Paragraph 0069).
Regarding claim 15, Dickhans in view of Sarvazyan teach the system according to claim 1, and Dickhans further teaches the instructions, when executed by the processor, further cause the computing device to cause a display device to display an indication of movement of the surgical tool when it is determined that the surgical tool has moved after the surgical tool is placed proximate the target (Paragraph 0069).
Regarding claim 16, Dickhans in view of Sarvazyan teach the system according to claim 1, and Dickhans further teaches the instructions, when executed by the processor, further cause the computing device to:
receive image data of at least a portion of a patient's body (Paragraph 0049);
generate a three-dimensional (3D) model of the portion of the patient's body based on the image data (Paragraph 0035);
cause a display device to display the 3D model (Paragraph 0035); and
cause the display device to display an indication of the position of the EM sensor on the 3D model (Paragraph 0052).
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dickhans in view of Sarvazyan, as applied to claims 1-2, in further view of Yoon (KR 10-1647467).
Regarding claim 5, Dickhans in view of Sarvazyan teach the system according to claim 2, and Dickhans further teaches the surgical tool is an extended working channel (EWC) (extended working channel 96, Paragraph 0043).
However, Dickhans in view of Sarvazyan fail to disclose removing the first sensor and inserting a second sensor.
Yoon teaches removing a treatment tool from the EWC and inserting a tool including a second EM sensor into the EWC (Abstract).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated inserting a second sensor into the EWC taught by Yoon to the instructions to the system taught by Dickhans in view of Sarvazyan.  This can prove useful if the tools perform different functions during the procedure.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dickhans in view of Sarvazyan, as applied to claims 1 & 16, in further view of Stolka (U.S. 2015/0148664).
Regarding claim 17, Dickhans in view of Sarvazyan teach the system according to claim 16, and Dickhans further teaches the instructions, when executed by the processor, further cause the computing device to:
cause the display device to display an indication of the position of the target on the 3D model (Paragraph 0036).

Stolka teaches displaying an indication of a distance between a position of the surgical tool and the position of the target (Paragraph 0053).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have added the distance display taught by Stolka to the display instructions taught by Dickhans in view of Sarvazyan.  Doing so would provide a quantifiable value to the operator regarding the distance to the target, improving the quality of the navigation.
Regarding claim 18, Dickhans in view of Sarvazyan, in further view of Stolka teach the system according to claim 17, and Dickhans further teaches wherein the position of the surgical tool is determined based on the position of the EM sensor (Paragraph 0043).
Regarding claim 19, Dickhans in view of Sarvazyan, in further view of Stolka teach the system according to claim 17, and Dickhans further teaches the position of the surgical tool is determined based on image data (Paragraph 0052).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dickhans in view of Sarvazyan, in further view of Yates (U.S. 2018/0049830)
Regarding claim 23, Dickhans teaches a method comprising:
detecting a position of a sensor within a luminal network of a patient as the sensor moves towards a target location (Paragraph 0052);
determining whether movement from the determined position within the threshold distance from the target exceeds a second threshold distance (Paragraph 0069); and
providing guidance for on a user interface when the determined movement exceeds the second threshold distance (Paragraphs 0066 & 0069).

Sarvazyan teaches determining that the sensor has moved from the determined position (Paragraph 0033).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to determine deviation of the surgical tool as taught by Sarvazyan into the system taught by Dickhans.  This would allow the user to determine if the surgical tool has strayed from the target position.
However, Dickhans in view of Sarvazyan fail to disclose using a threshold distance to place the sensor proximate the target.
Yates teaches determining that the sensor is at a position within a first threshold distance from the target monitoring the position of the sensor (Paragraph 0079).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used an additional threshold distance taught by Yates in the system taught by Dickhans in view of Sarvazyan.  This would allow the operator to define different values for placing the sensor and determining if it has moved from its position.
Regarding claim 24, Dickhans teaches a system for alerting a user of movement of a tool, the system comprising:
a tool (bronchoscope 50, Paragraph 0042) navigable through a luminal network, the tool including a sensor (EM sensor 94, Paragraph 0043);
a computing device (computing device 80, Paragraph 0043) including a processor (processor 504, Paragraph 0085) and memory (memory 502, Paragraph 0085) configured to receive outputs from the sensor and storing in the memory an application which when executed by the processor, causes the computing device to:

monitor the position of the tool (Paragraph 0052); and
provide guidance on a user interface for repositioning of the tool when the movement from the determined position within the threshold distance from the target exceeds a second threshold distance (Paragraphs 0066 & 0069).
However, Dickhans fails to disclose determining that the tool has moved from the determined position.
Sarvazyan teaches determining that the tool has moved from the determined position (Paragraph 0033).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to determine deviation of the surgical tool as taught by Sarvazyan into the system taught by Dickhans.  This would allow the user to determine if the surgical tool has strayed from the target position.
However, Dickhans in view of Sarvazyan fail to disclose using a threshold distance to place the sensor proximate the target.
Yates teaches determining that the sensor is at a position within a first threshold distance from the target monitoring the position of the sensor (Paragraph 0079).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used an additional threshold distance taught by Yates in the system taught by Dickhans in view of Sarvazyan.  This would allow the operator to define different values for placing the sensor and determining if it has moved from its position.
Response to Arguments
Applicant’s arguments, see pages 13-14, filed 01/13/2021, with respect to the rejection(s) of claim(s) 1-5, 7-9, 11-19, & 22-24 under 102(a)(1) & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793